United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AIR MARSHAL SERVICE,
Reston, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1783
Issued: February 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On July 9, 2014 appellant, through counsel, timely appealed the February 7, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on May 4, 2013
causally related to his December 16, 2002 employment injury.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
Appellant, a 59-year-old former supervisory civil aviation security specialist, injured his
right knee in the performance of duty on December 16, 2002.2 OWCP initially accepted the
claim for right knee avulsion fracture. On March 21, 2003 appellant underwent its authorized
right knee arthroscopic debridement.3 He subsequently returned to work.
In October 2008, appellant filed a claim for recurrence of disability beginning
October 3, 2008. He was exercising on a recumbent bicycle when he felt a burning sensation in
his knee. The next morning, appellant experienced extreme pain and was unable to bend his leg.
He explained that, after returning to work following his original injury, he was unable to
participate in physical training for approximately three months. This included defensive
measures, quarterly fitness assessments (QFA), and firearm-related duties. Appellant further
indicated that since the original injury he experienced gout pain primarily after performing
gym-related training in preparation for the QFA or when shooting from the kneeling position
during the required practical pistol course. He also noted that sitting was painful. Appellant
claimed a total of 41 hours of intermittent wage loss between October 6 and November 14, 2008.
In support of his recurrence claim, appellant submitted an October 6, 2008 employing
establishment form, “practical exercise performance requirements” (PEPR) which identified
various physical activities related to law enforcement tasks. The examining physician was asked
to evaluate whether the employee was capable of performing certain activities, including
defensive tactics, aircraft tactical training, firearm training, and overall physical conditioning.
Appellant’s physician, whose signature is illegible, indicated that appellant was unable to satisfy
any of the performance requirements with respect to physical conditioning, defensive tactics, and
aircraft tactical training. As to firearm training, appellant was able to satisfy most of the
requirements except those involving kneeling on one or both knees.
OWCP did not formally adjudicate appellant’s October 2008 recurrence claim.
The record includes a September 11, 2009 limited-duty job offer that was retroactive to
January 21, 2009. The position title was assistant supervisory air marshal in charge (ASAC). It
was a full-time position performing office work “to include using a telephone and a computer,
and attending meetings.” Also, there was no prolonged standing and no physical training
required.
On November 24, 2010 appellant filed a claim (Form CA-7) for a schedule award. In
July 2011, OWCP granted an award for 20 percent impairment of the right lower extremity due

2

Appellant caught his right foot on a chair/table leg and twisted and hyperextended his knee.

3

Dr. Vaughn A. Frigon, a Board-certified orthopedic surgeon, performed the March 21, 2003 arthroscopy. The
postoperative diagnosis was chondromalacia of the right patella.

2

to medial knee joint arthritis.4 Appellant’s schedule award covered a period 57.6 weeks from
March 18, 2011 through April 24, 2012.
Dr. Elizabeth H. Gannon, a Board-certified family practitioner with a subspecialty in
sports medicine, examined appellant on November 28, 2011, and submitted an attending
physician’s report (Form CA-20). She identified December 16, 2002 as the date of injury and
diagnosed chondromalacia, osteoarthritis, and knee pain/arthralgia. Dr. Gannon indicated that
appellant was partially disabled as of November 28, 2011. She stated that “[t]he only extent of
physical limitations involves the right knee -- unable to kneel on right knee, running.”
On March 7, 2012 OWCP received an undated report from Dr. Allen, who previously
rated appellant’s right lower extremity impairment. Dr. Allen indicated that appellant had been
unable to perform the essential elements of his job as an ASAC since March 2011. He explained
that appellant suffered from “bilateral knee arthritis” (sic), which manifested itself as severe and
debilitating pain, instability, diffuse tightness, and lack of normal flexion of the “knees.”5
Dr. Allen further explained that, although appellant’s current job was primarily sedentary,
holding a law enforcement position required him to requalify with his issued firearm utilizing
specific stances and positions that appellant could no longer tolerate due to arthritis-related pain.
He identified other physically demanding aspects of a law enforcement position, including
subduing, apprehending and arresting individuals, employing defensive measures, and
maintaining control of a firearm, all of which appellant was unable to do because of his knee
arthritis, pain and loss of motion. Dr. Allen further noted that appellant was unable to participate
in QFA’s due to his arthritic knees. Appellant’s condition was expected to worsen and require
total knee replacement in the near future. In conclusion, Dr. Allen reiterated that appellant was
no longer able to perform all the essential elements of his job as an ASAC.
In a March 7, 2012 report (Form CA-20), Dr. Gannon diagnosed osteoarthritis of the
knee. She noted that appellant sustained a work-related right knee injury on December 16, 2002,
which required surgery. Dr. Gannon indicated that he had been totally disabled since
March 2011, but could currently return to work with modifications. She noted that appellant
needed frequent breaks to walk. Dr. Gannon also indicated that he was unable to stand, sit and
kneel for prolonged periods of time.
In addition to the Form CA-20, Dr. Gannon submitted a March 7, 2013 PEPR report and
a March 8, 2013 work capacity evaluation (OWCP-5c). With respect to PEPR training, appellant
was unable to satisfy any of the performance requirements with respect to physical condition and
defensive tactics, and could meet only one of seven requirements for aircraft tactical training.
Regarding firearm training, Dr. Gannon indicated that he was unable to stand for a period of one

4

OWCP did not issue a formal decision with respect to appellant’s entitlement to a schedule award. The 20
percent right lower extremity award appears to have been based on the March 18, 2011 examination findings of
Dr. Harold H. Allen Jr., which the district medical advisor reviewed on April 19, 2011.
5

Dr. Allen indicated that he operated on appellant’s knee on three occasions over a three-year period. However,
he did not specify which knee or when the surgeries were performed.

3

hour. Also, appellant was unable to participate in handgun maneuvers that involved kneeling on
one or both knees.6
The March 8, 2012 OWCP-5c indicated that appellant was unable to perform his usual
job, but could work an eight-hour day with restrictions. Dr. Gannon noted that he reached
maximum medical improvement and she characterized the identified restrictions as permanent.
Appellant was limited to 30 minutes sitting, and 15 minutes each for walking and standing.
There was to be no squatting, kneeling, climbing, or twisting, and he was limited with respect to
bending/stooping. Appellant was also limited to 30 minutes of operating a motor vehicle at work
and to/from work. Additionally, Dr. Gannon imposed a 5- to 10-pound lifting restriction.
Lastly, appellant required periodic breaks after every 30 minutes of sitting and standing/walking.
On April 26, 2013 appellant filed a claim (Form CA-7) for wage-loss compensation
beginning May 4, 2013. In the remarks section (No. 14), the employing establishment indicated
that he was being removed from duty due to inability to perform work responsibilities.
Appellant submitted a copy of his résumé, which indicated he currently worked as a
supervisory federal air marshal in charge (SAC); a position he held since 2010.7 The résumé
also identified various other positions he held subsequent to his December 2002 employment
injury.
On May 2, 2013 the employing establishment submitted a report of work (OWCP 3)
indicating appellant would be removed from service effective May 4, 2013 due to permanent
disability.
More than a year prior, the employing establishment informed appellant that the
then-current medical evidence showed he was unable to perform the essential duties of his
position as SAC. The April 13, 2012 memorandum further explained that appellant did not meet
medical standards for his position based on restrictions imposed by his treating physician arising
from “bilateral knee arthritis.”8 The memorandum also noted that he reached maximum medical
improvement and his restrictions were deemed permanent. The employing establishment
indicated that based on appellant’s diagnosis and treatment, he was no longer medically qualified
to perform the essential functions of his SAC position. Although appellant already filed an
application for disability retirement, it advised him of the option of requesting reasonable
accommodation(s).9 The April 13, 2012 memorandum included instructions on how to apply for
reasonable accommodation(s), and the time frame (15 days) within which to submit the request.
The employing establishment further advised that if an accommodation request was not received
6

Appellant was able to perform at least five of the nine firearm training requirements without modification.

7

OWCP also received a February 8, 2013 notification of personnel action Standard Form 50 (SF-50) indicating
appellant successfully completed his probationary period as SAC.
8

The subject line on the memorandum read: “Inability to Perform Essential Duties of Your Position/Inability to
Meet Federal Air Marshal Service Medical Standards.”
9

An undated letter from the Office of Personnel Management (OPM) advised that appellant was found disabled
due to arthritis and nonunion of patella fracture. OPM determined that the condition disabled him from his position
as SAC.

4

in the allotted time, appropriate nondisciplinary administrative action may be initiated in the
form of a notice of proposed removal.10
On May 2, 2013 OWCP wrote to both appellant and his employing establishment
regarding the upcoming removal action and anticipated wage-loss beginning May 4, 2013. It
asked the employing establishment to provide additional information regarding the
circumstances of appellant’s prospective removal, and specifically requested a copy of any
limited-duty assignment appellant performed on or about May 4, 2013. OWCP also inquired
about the basis for withdrawing a limited- or light-duty assignment.
On May 6, 2013 appellant filed a notice of recurrence (Form CA-2a) for wage-loss
beginning May 4, 2013. He noted he was working restricted duty until his doctor indicated it
was permanent. Since returning to work following his original injury, appellant reported
experiencing knee instability and debilitating pain. He stated that the recurrence was a result of
employing establishment removing him from service. Appellant explained that the employing
establishment notified him that he was no longer qualified to perform his duties as a result of
work-related injury. The employing establishment noted that he had been working restricted
duty until “March 2011” when his doctor indicated that his restrictions were permanent.
In a separate statement also dated May 6, 2013, appellant indicated that following receipt
of the April 13, 2012 memorandum, the employing establishment allowed him to work in a
limited-duty capacity in accordance with Dr. Gannon’s March 2012 OWCP-5c. This included
teleworking from his residence for three hours a day. However, appellant was still unable to
perform the required elements of his position, such as QFA’s, firearm qualification, and
defensive tactics as previously identified by Dr. Allen. Consequently, the employing
establishment notified him that he would be removed effective May 4, 2013.
In its May 14, 2013 response to OWCP, the employing establishment noted that appellant
was declared disabled as of May 4, 2013, and was removed due to his inability to perform the
duties of his job. It further explained that medical documentation indicated his restrictions were
permanent, and the employing establishment was unable to accommodate his permanent
restrictions. Additionally, the employing establishment noted that the April 26, 2013 Form CA-7
was submitted in advance of appellant’s May 4th removal to ensure that he would be set up
properly in OWCP’s system by the end of his first official pay cycle out of work.
In a July 18, 2013 decision, OWCP denied appellant’s claimed recurrence of disability
beginning May 4, 2013. It noted that Dr. Allen found appellant disabled due to bilateral knee
arthritis. However, appellant’s claim was accepted for “‘avulsion fracture of right knee,’” not a
bilateral knee condition. OWCP found the medical evidence did not establish a spontaneous
change or worsening of his accepted right knee condition. Dr. Allen did not explain how the
disability was related to appellant’s December 16, 2002 work injury.
Appellant requested a hearing, which was held on December 9, 2013. He testified
regarding his current right knee problems and the various positions he held since his
December 2002 injury. Appellant also testified that he previously tore his left meniscus, anterior
10

Appellant signed the above-noted memorandum acknowledging receipt of the document on April 13, 2012.

5

cruciate ligament, and quadriceps muscle. Dr. Allen operated on his left knee on three occasions
between 1994 and 1996, and since then appellant’s knee was “perfectly fine.” He stated that
currently there were “no issues with [appellant’s] left knee, none.”
In a December 2, 2013 attending physician’s report (Form CA-20), Dr. Gannon
diagnosed right knee osteoarthritis. She noted that appellant originally injured his knee in 2002.
This condition was subsequently aggravated by his employment due to frequent kneeling.
Dr. Gannon indicated that appellant was currently totally disabled, which dated back to
May 4, 2013.
In a December 20, 2013 narrative report, Dr. Gannon indicated that she had been
appellant’s primary care physician since February 2009, and he had been a patient in her office
practice since 2006. She referenced her December 2, 2013 Form CA-20, and noted that his right
knee osteoarthritis was related to his December 16, 2002 injury. Dr. Gannon further noted that
appellant tried several prescription medications and physical therapy, but continued to have pain
in his right knee, which required further treatment. She also noted having submitted a March 8,
2012 OWCP-5c describing his medical condition and limitations, which she consider to be
permanent. With respect to purported left knee arthritis, Dr. Gannon indicated that she had
thoroughly reviewed appellant’s previous medical records, and based on past and present
examinations, he did not currently suffer from left knee osteoarthritis. In fact, appellant had not
even complained about his left knee. It was only his right knee that had been documented as
having arthritis due to the December 2002 injury. Dr. Gannon explained that the right knee
diagnosis was based on multiple orthopedic examinations and x-rays, including her own
examination. She reiterated that appellant had no clinical indications of left knee arthritis and he
had not complained of any restrictions or pain relating to his left knee. Dr. Gannon stated that
his right knee osteoarthritis was directly related to the December 16, 2002 incident and his
restrictions were permanent. She further stated that appellant had no known restrictions relating
to his left knee.
By decision dated February 7, 2014, the Branch of Hearings and Review affirmed the
denial of appellant’s recurrence claim. However, the hearing representative recommended that
OWCP expand the claim to include right knee osteoarthritis as an accepted condition.
On June 17, 2014 OWCP expanded appellant’s claim to include right knee osteoarthritis.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.11 Recurrence of disability also means an inability to work that takes place
when a light-duty assignment made specifically to accommodate an employee’s physical
limitations due to his or her work-related injury or illness is withdrawn or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
11

20 C.F.R. § 10.5(x).

6

limitations.12 Generally, a withdrawal of a light-duty assignment would constitute a recurrence
of disability where the evidence established continuing injury-related disability for regular
duty.13 A recurrence of disability does not apply when a light-duty assignment is withdrawn for
reasons of misconduct, nonperformance of job duties or other downsizing or where a loss of
wage-earning capacity determination is in place.14
Absent a change or withdrawal of a light-duty assignment, a recurrence of disability
following a return to light-duty may be established by showing a change in the nature and extent
of the injury-related condition such that the employee could no longer perform the light-duty
assignment.15
Where an employee claims a recurrence of disability due to an accepted
employment-related injury, he has the burden of establishing that the recurrence is causally
related to the original injury.16 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes that the condition is causally related to the employment
injury.17 The physician’s opinion must be based on a complete and accurate factual and medical
history and supported by sound medical reasoning.18
ANALYSIS
Appellant claimed he was removed from his latest position as SAC because of his injuryrelated right knee condition. The employing establishment submitted a May 2, 2013 report of
work status (OWCP 3) indicating that he would be removed from service effective May 4, 2013
due to permanent disability. On appellant’s May 6, 2013 Form CA-2a, it indicated that appellant
had been working restricted duty until “March 2011” when his doctor indicated his restrictions
were permanent. Also, in a May 14, 2013 letter to OWCP, the employing establishment
indicated that he was removed effective May 4, 2013 due to an inability to perform the duties of
his job. It further indicated it was unable to accommodate appellant’s permanent restrictions.
OWCP expanded the claim to include right knee osteoarthritis as an accepted condition.
Both Dr. Allen and Dr. Gannon indicated that appellant’s arthritis limited his ability to satisfy
certain requirements of his law enforcement position. Although there was some initial confusion
regarding whether appellant had arthritis in the left knee, Dr. Gannon clarified that there were no
12

Id.

13

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.6a(4) (June 2013).

14

Id. at §§ 10.5(x), 10.104(c) and 10.509; see Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences,
Chapter 2.1500.2b (June 2013).
15

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

16

20 C.F.R. § 10.104(b); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5
and 2.1500.6. (June 2013).
17

See S.S., 59 ECAB 315, 318-19 (2008).

18

Id. at 319.

7

clinical indications of left knee arthritis and appellant had not complained of any restrictions or
pain relating to his left knee.19 At the December 9, 2013 hearing, appellant represented that
Dr. Allen last operated on his left knee in 1996, and currently there were no issues with that
particular knee. Dr. Allen described his left knee as perfectly fine.
On his May 6, 2013 Form CA-2a, appellant claimed to have been working restricted duty
until his doctor indicated that his restrictions were permanent. Based on the April 13, 2012
memorandum, he appears to have been removed as SAC based on the March 2012 report(s) of
Dr. Allen and/or Dr. Gannon. Generally, a withdrawal of a light-duty assignment would
constitute a recurrence of disability where the evidence established continuing injury-related
disability for regular duty.20 However, the Board finds that the case is not in posture for
decision.
The current record includes scant information regarding the position appellant held
immediately prior to his May 4, 2013 removal. Also, it is not entirely clear what transpired over
the year-long period between the April 13, 2012 memorandum and his removal on
May 4, 2013.21 A February 8, 2013 SF-50 identified appellant’s position as supervisory federal
air marshal, but the specific job duties are not apparent from the record. Also, it is unclear what,
if any, accommodations were in place at the time. The only limited-duty assignment of record
was from 2009, which predated appellant’s latest assignment as SAC.
The employing establishment’s May 14, 2013 correspondence was not entirely
responsive to OWCP’s May 2, 2013 development letter. It neglected to provide a copy of
appellant’s latest job assignment, including physical requirements and any recognized
limitations. Also, the employing establishment failed to provide copies of all documentation
regarding the removal action, including a current SF-50. As noted, the April 13, 2012
memorandum was merely a precursor to the removal action, which occurred more than a year
later. Appellant represented that, after receiving the April 13, 2012 memorandum, the
employing establishment allowed him to work in a limited-duty capacity in accordance with
Dr. Gannon’s March 2012 OWCP-5c. The accommodation reportedly included teleworking
from his residence for three hours a day. Again, this information has not been confirmed by the
employing establishment or otherwise substantiated in the record.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. The claimant has the burden to establish entitlement to compensation; however, OWCP
shares responsibility in the development of the evidence to see that justice is done.22 Accurate
information regarding appellant’s employment duties is essential to determine whether he
19

Dr. Allen’s March 18, 2011 report did not include any findings with respect to appellant’s left lower extremity.
His undated report received on March 7, 2012 similarly fails to reference any recent examination findings with
respect to either the left or right lower extremity.
20

S.S., 59 ECAB at 319; Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.6a(4)
(June 2013).
21

The hearing representative incorrectly identified the date of the memorandum as “April 13, 2013.”

22

William J. Cantrell, 34 ECAB 1223 (1983).

8

suffered a recurrence of disability beginning May 4, 2013. The Board acknowledges OWCP’s
previous attempt to develop the record regarding appellant’s specific employment duties prior to
his May 4, 2013 removal. The employing establishment was not entirely responsive, and
OWCP’s efforts to obtain information from the employing establishment should not have ceased
at that point. It is responsible for submitting to OWCP all relevant and probative factual and
medical evidence in its possession, or which it may acquire through investigation or other
means.23 The employing establishment cannot withhold information to its employee’s
detriment.24
Because the record lacks sufficient evidence for the Board to render an informed
decision, the case shall be remanded to OWCP for further development. On remand, OWCP
shall apprise the employing establishment of its responsibility for submitting all relevant and
probative factual and medical evidence in its possession. After OWCP has developed the record
consistent with the above-noted directive, it shall issue a de novo decision regarding appellant’s
claimed recurrence of disability beginning May 4, 2013.
CONCLUSION
The Board finds that this case is not in posture for decision.

23

20 C.F.R. § 10.118.

24

As evidence appearing in the employing establishment’s files is not generally available to claimants, the
employing establishment must assemble and submit such evidence. Federal (FECA) Procedure Manual, Part 2 -Claims, Initial Development of Claims, Chapter 2.800.4(b) (June 2011).

9

ORDER
IT IS HEREBY ORDERED THAT the February 7, 2014 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: February 27, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

10

